UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      v.                            )                  Criminal No. 05-0100-02 (PLF)
                                    )                  Civil Action No. 17-2044 (PLF)
DAVID WILSON,                       )
                                    )
            Defendant.              )
____________________________________)


                                               ORDER

               For the reasons set forth in the Memorandum Opinion issued this same day, it is

hereby

               ORDERED that the United States’ motion to confirm waiver of the

attorney-client privilege [Dkt. No. 1669] is GRANTED; it is

               FURTHER ORDERED that defendant David Wilson’s former counsel – Jenifer

Wicks, Gary Proctor, and Matthew Davies – are authorized to disclose to counsel for the United

States information that is reasonably necessary to respond to Mr. Wilson’s specific allegations of

ineffective assistance of counsel in this Section 2255 proceeding. This includes discussing their

representation of Mr. Wilson in this matter, disclosing any relevant documents in their

possession, providing an affidavit or declaration, and testifying at an evidentiary hearing, so long

as the disclosures they make are reasonably necessary to respond to Mr. Wilson’s specific

allegations of ineffective assistance of counsel in this proceeding; it is

               FURTHER ORDERED that the United States’ use of the documentary and/or

testimonial evidence obtained from Mr. Wilson’s former counsel is limited to this Section 2255

proceeding and any appeal from this proceeding, except that the United States may use
privileged information obtained in this proceeding if Mr. Wilson commits perjury, or attempts to

obstruct, or obstructs justice, in this proceeding; and it is

                FURTHER ORDERED that the United States’ motion to compel production of

documents [Dkt. No. 1670] is DENIED.

                SO ORDERED.




                                                                ________________________
                                                                PAUL L. FRIEDMAN
                                                                United States District Judge


DATE: October 4, 2018




                                                   2